FINAL
EMPLOYMENT AGREEMENT
 
JACOB INBAR
 
This sets forth the Employment Agreement (“Agreement”), dated as of February 13,
2011 but to become effective as of the date of the Merger (as defined below)
among AML Communications, Inc. (“Employer” or “AML”), a Delaware corporation,
Anaren, Inc. (“Anaren”), a New York corporation, and Mr. Jacob Inbar (“Mr.
Inbar” or “Employee”).
 
RECITALS
 
A. AML is based in Camarillo, California and is in the business of designing and
manufacturing amplifiers and related products for the defense market (the
“Business”).
 
B. Mr. Inbar is a co-founder of AML and currently serves as its President and
Chief Executive Officer.
 
C. Project Orange Acquisition Corp. (“Orange”) is a wholly owned subsidiary of
Anaren.
 
D. Anaren intends to have Orange merge into AML and to have AML be the surviving
company (the “Merger”).
 
E. Anaren desires to retain Mr. Inbar in AML’s employment to continue to oversee
and manage the Business.
 
 
1

--------------------------------------------------------------------------------

 

TERMS
 
IN CONSIDERATION of the mutual covenants and representations contained herein,
and other good and valuable consideration, receipt of which is acknowledged, the
parties agree as follows:
 
1.           Employment.
 
(a)           Term.  Employer shall employ Employee as AML’s General Manager for
a period commencing on the effective date of the Merger between Orange and AML
(“Effective Date”) and continuing until March 31, 2016 (“Period of Employment”),
subject to earlier termination as provided for in paragraph 4 of this
Agreement.  For avoidance of doubt and notwithstanding any other provision of
this Agreement to the contrary, this Agreement shall only become effective and
bind the parties upon the effective date of the Merger and thereafter.  In the
event that the Merger Agreement shall have terminated without the Merger
occurring, this Agreement shall automatically terminate without any further
action on any party and shall be null and void.
 
(b)           Salary.  During the Period of Employment, except as provided
below, Employer shall pay Employee a base salary at an annual rate of $250,000
(“Base Salary”).  Effective July 1, 2012, Employee’s Base Salary shall be
increased to $265,000.  Employee’s Base Salary is payable in accordance with
Employer’s regular payroll procedures. Employee’s performance and compensation
will be reviewed on an annual basis generally after the close of Employer’s
fiscal year, with the understanding that any potential upward adjustment will be
at Employer’s discretiosn and in no case shall Employee’s Base Salary be less
than $250,000 through June 30, 2012 or less than $265,000 through March 31,
2016.
 
 
2

--------------------------------------------------------------------------------

 
 
(c)           Title.  Employee shall have the title of General Manager reporting
directly to David Whitaker, General Manager, Space & Defense Group, or any other
person designated by Anaren.
 
(d)           Incentive Bonuses.  Employee shall be eligible for annual
incentive bonuses, beginning with Anaren’s fiscal year 2012.  Employee’s target
bonus opportunity shall initially be set at 30% of his Base Salary in effect for
the fiscal year and shall be based on achieving pre-established goals designed
to enhance Employer’s financial performance.  Specific target goals are as
follows:  (i) revenue; (ii) operating income; (iii) bookings and (iv) operating
cash flow.  Attached at Appendix A are Employee’s goals (minimum and target) for
fiscal year 2012 beginning July 1, 2011.  Each factor will be weighted
separately with bonus compensation paid for each target achieved.  The annual
incentive bonus, if earned, will be paid in August following the applicable
fiscal year end unless otherwise paid earlier pursuant to this Agreement.  The
Employee and Employer will mutually establish goals on an annual
basis.  Effective fiscal year 2013, Employee’s incentive bonus opportunity shall
be set at 35% of his Base Salary and then annually increased 5% each fiscal year
thereafter during the Period of Employment.  Except as provided herein, the
Employee shall not be eligible to participate in any other Employer sponsored
bonus plan.
 
For the period from the Effective Date through June 30, 2011, Employee will be
entitled to a one time lump sum payment, in lieu of any bonus, of $18,500, less
lawful withholdings, for satisfactorily overseeing and managing various
post-closing integration issues.  This payment will be made on or before August
1, 2011.
 
 
3

--------------------------------------------------------------------------------

 
 
(e)           Restricted Stock Grant.  As a member of Employer’s senior
management team, Employee will be eligible for annual Restricted Stock Grants
pursuant to Anaren’s 2004 Comprehensive Long Term Incentive Plan, as amended
(“2004 Plan”) equal in value to 22% of his Base Salary for the respective
year.  Restrictive Stock Grants will be made annually at the same time other
Restricted Stock Grants are made by Anaren to its senior management team,
provided Employee is employed with Employer on that date.  All Restricted Stock
grants issued pursuant to this provision will be subject to the terms of the
2004 Plan, including, but not limited to, a thirty-six (36) month forfeiture
provision.  Notwithstanding anything to the contrary, in the event Employee’s
employment concludes on or after the expiration of the Period of Employment,
Employee shall be entitled if the forfeiture period has not otherwise lapsed
only to a pro rata portion of each unvested Restricted Stock Grant based on the
number of months employed by Employer from the date of grant to the expiration
of the Period of Employment date.  In the way of example, if Employee has been
employed for 18 months of the 36 month forfeiture period at the end of his
Period of Employment, he will receive 50% of the Restricted Shares granted.  If
Employee remains employed by Employer on a full time basis (30 hours or more per
week) after the Period of Employment as an at-will Employee, all previously
issued restricted stock shall continue to vest in accordance with the terms of
the 2004 Plan.
 
(f)           Retention Bonus.  As additional incentive to retain Mr. Inbar
throughout the Period of Employment, and in consideration of Mr. Inbar’s
agreement to serve as Employer’s General Manager on the terms and conditions set
forth in this Agreement, Employer shall pay Mr. Inbar, a lump sum of $100,000,
less lawful withholdings provided he remains employed throughout the Period of
Employment.  Notwithstanding any other provision of his Agreement, Mr. Inbar’s
eligibility for this retention bonus will not be forfeited if he is terminated
prior to the end of the Period of Employment by the Employer without cause (as
provided in paragraph (4)(a) below), or by Employee for Good Reason (as provided
in paragraph (4)(f) below).  This retention bonus, if earned, will be paid
within 30 days following the earlier of Mr. Inbar’s termination of employment
under the circumstances described in the preceding sentence or March 31, 2016.
 
 
4

--------------------------------------------------------------------------------

 
 
2.           Duties During The Period Of Employment.
 
(a)           Employee shall have full responsibility, subject to the reasonable
direction of Mr. Whitaker, for the management of all aspects of the Business,
and the discharge of such other duties and responsibilities to Employer as may
from time to time be reasonably assigned to Employee.  Employee shall devote
substantially his full working time and best efforts to the business and affairs
of Employer, in accordance with his senior management position, except during
any period of illness or incapacity.
 
3.           Fringe Benefits.
 
(a)           Benefit Plans. Employee shall be entitled to receive all benefits
and privileges extended to other employees of the Employer, including, without
limitation, the right to participate in the Employer’s or Anaren’s qualified
deferred compensation plan (“401(k) Plan”), medical, dental, life and disability
plans.  In addition, Employee shall be entitled to receive paid vacation in
accordance with the Employer’s standard policy existing prior to April 1, 2011.
 
(b)           Additional Benefits. Employee shall be entitled to continued use
of the automobile currently leased by Employer, and shall be entitled to the
ancillary benefits (gas, insurance, maintenance, etc.) currently provided by the
Employer for the duration of the current lease.  Upon the expiration of the
current lease, this benefit shall no longer be provided to Employee, however,
Employer shall pay all termination costs.
 
 
5

--------------------------------------------------------------------------------

 
 
4.           Termination.  Subject to (a) through (f) below, this Agreement may
be terminated at any time by the Employer or Employee prior to March 31, 2016
upon prior written notice to the other.  In the event of a termination of
employment, the following shall apply:
 
(a)           Termination by the Employer Without Cause.  The Employer may
terminate Employee’s employment without cause upon thirty (30) days prior
written notice to Employee.  In the event of a termination without cause,
Employee shall be entitled to receive his Base Salary to the date of termination
of employment.  Employee shall be entitled to receive a pro rata portion of any
earned incentive bonus provided in paragraph 1(d) (or if Employee is terminated
prior to July 1, 2012, then the pro rata portion of the incentive bonus Employee
earned during the Company’s fiscal year 2011, based on the number of days
Employee has worked) (“Pro Rata Portion of the Incentive Bonus”) , which shall
be paid at the time determined pursuant to paragraph 1(d).  In addition,
provided Employee remains in compliance with the restrictive covenants set forth
in paragraphs 6 and 7 of this Agreement, the Employer shall also continue to pay
Employee his Base Salary and continue the fringe benefits provided in paragraph
3(a), above (except 401(k) participation), for the duration of the “Period of
Employment”.  Payments of Base Salary shall be made in monthly installments
beginning within 30 days following Employee’s termination of employment and
ending on the expiration of the Period of Employment.
 
(b)           Termination by the Employer For Cause.  The Employer may terminate
Employee’s employment with cause upon immediate written notice to Employee.  In
the event of a termination with cause, Employee shall be entitled to receive his
Base Salary to the date of termination of employment.  Employee shall not be
entitled to receive any additional compensation or benefits unless as otherwise
provided herein.  For this purpose, the Employer shall be deemed to have “Cause”
following the occurrence of any of the following events:
 
 
6

--------------------------------------------------------------------------------

 
 
(i)           Conviction by Employee of an act or omission which is determined
by a court with jurisdiction over a matter to constitute a felony under any
federal or state laws which act or omission (i) invokes moral turpitude or
serious bodily harm to any person, or (ii) materially adversely affects the
financial well-being or reputation of the Employer, or (iii) reflects adversely
upon Employee’s fitness for continued service as General Manager of the
Employer, which in any such case shall be determined by Anaren senior management
in its reasonable discretion.
 
(ii)           Alcoholism or illegal drug use, if established by competent
evidence including a written certification by at least two qualified physicians
and upon not less than fifteen (15) days detailed written notice to the
Employee.  The Employer shall have the right, but not the obligation, upon
reasonable cause, to demand that Employee submit to a medical examination by a
qualified independent physician selected by the Employer and reasonably
acceptable to Employee to ascertain whether such condition exists.  The Employee
is entitled to contest any such allegations in accordance with the procedures
set forth in paragraph 9 below.
 
(iii)           A willful or grossly negligent breach of any of Employee’s
fiduciary duties to the Employer, including without limitation the duty of
loyalty, which materially adversely affects the financial well-being of the
Employer or which otherwise reflects adversely upon Employee’s fitness for
continued service as General Manager of the Employer, which in either case shall
be determined by Anaren’s senior management in its reasonable discretion,
provided Employer gives Employee at least fifteen (15) days written notice from
his manager which describes the allegations in reasonable detail.  If the
Employee contests the allegations, the matter will be resolved by arbitration as
set forth in paragraph 9 below.  Notwithstanding the foregoing, no act or
failure to act on the Employee’s part shall be deemed “willful” or “grossly
negligent” unless done, or omitted to be done, by the Employee without
reasonable belief that the action or omission was in the best interest of
Employer.
 
 
7

--------------------------------------------------------------------------------

 
 
(iv)           Willful or grossly negligent mismanagement by Employee ,
including, but not limited to a 25% decline in revenue or a 50% decline in
EBITDA (determined in accordance with generally accepted accounting principles
consistently applied) for any fiscal year compared with AML Communications
fiscal year 2011 as the base year .  Notwithstanding the foregoing, no decline
in revenue or EBITDA shall constitute mismanagement if a comparable decline in
revenue or EBITDA has affected Anaren’s Space & Defense Group.  Notwithstanding
the foregoing, no act or failure to act on the Employee’s part shall be deemed
“willful” or “grossly negligent” unless done, or omitted to be done, by the
Employee without reasonable belief that the action or omission was in the best
interest of Employer, however, a determination of “mismanagement” due to
Employee’s failure to sustain the revenue and profitability thresholds
identified in this subparagraph (iv) shall not be subject to this
qualification.  Notwithstanding anything to the contrary in this paragraph 4(b),
if Employee is terminated solely due to this subparagraph (iv), Employer will
pay Employee, in addition to any Base Salary earned but unpaid, up to two years
of Base Salary, provided he continues to comply with the restrictive covenants
set forth in paragraphs 6 and 7.  Payments of Base Salary shall be made in
monthly installments beginning within 30 days following Employee’s termination
of employment and ending on the earlier of the expiration of such two-year
period or the expiration of the Period of Employment.  If the Employee contests
Anaren’s determination, the matter will be resolved by arbitration as set forth
in paragraph 9 and no termination will occur until the arbitrator has rendered
his/her ruling.  Employee shall be placed on unpaid administrative leave pending
the outcome of the arbitration, and the arbitrator may, if he or she finds in
favor of the Employee, award back pay for the interim period.  It is expressly
understood that in rendering his/her decision as to whether the Employee engaged
in “willful” or “grossly negligent” mismanagement, the arbitrator shall take
into consideration whether the revenue or profitability thresholds identified in
this subparagraph (iv) were triggered due to Anaren’s directives that were
implemented without concurrence from Employee or were the result of Employee’s
mismanagement.  “EBITDA” shall mean earnings before interest, taxes,
depreciation and amortization of AML.
 
 
8

--------------------------------------------------------------------------------

 
 
(v)           A willful or grossly negligent breach of a material term of this
Agreement.  If the Employee contests Anaren’s determination, the matter will be
resolved by arbitration as set forth in paragraph 9 and no termination will
occur until the arbitrator has rendered his or her ruling.  Employee shall be
placed on unpaid administrative leave pending the outcome of the arbitration,
and the arbitrator may, if he or she finds in favor of the Employee, award back
pay for the interim period.  Notwithstanding the foregoing, no act or failure to
act on the Employee’s part shall be deemed “willful” or “grossly negligent”
unless done, or omitted to be done, by the Employee  without reasonable belief
that the action or omission was in the best interest of Employer.
 
(vi)           Notwithstanding any other term or provision of this  Agreement to
the contrary, if Employee’s employment is terminated for “Cause”, Employee shall
forfeit all rights to receive future payments and benefits otherwise provided
pursuant to this Agreement and additionally forfeits all unvested Restricted
Stock previously granted to Employee.
 
 
9

--------------------------------------------------------------------------------

 
 
(vii)           Any arbitration proceeding conducted pursuant to subparagraph
(iv) or (v) shall be completed within sixty (60) days of filing, and if the
proceeding is not completed within sixty (60) days, Employee will be placed on
paid leave retroactive to the date of termination, provided the delay was not in
any way caused by Employee.
 
(c)           Death.  In the event of a termination of Employee’s employment as
a result of Employee’s death, Employee’s designated beneficiary (See Appendix B)
shall be entitled to receive any earned but unpaid Base Salary through the date
of Employee’s death.  Employee’s beneficiary shall likewise be entitled to
receive a Pro Rata Portion of the Incentive Bonus (which shall be paid at the
time determined pursuant to paragraph 1(d)).
 
(d)           Disability.  In the event of Employee’s long term disability, as
determined in accordance with the Employer’s disability plan or policy the
Employer shall have the right to terminate Employee’s employment with the
Employer upon written notice after ninety (90) days from the onset of the stated
disability date.  For the purpose of this Agreement, Employee’s inability to
perform Employee’s regular duties by reason of physical or mental illness or
injury for a period of twenty-six (26) successive weeks (“Disability Period”)
shall constitute “Disability.”  In such event, during the Disability Period the
Employee shall be entitled to receive his Base Salary in addition to any other
benefits to which Employee may be entitled for the disability period on account
of such disability, including, but not limited to, benefits provided under
California’s Compensation Law.  Employee shall likewise be entitled to receive a
Pro Rata Portion of the Incentive Bonus (which shall be paid at the time
determined pursuant to paragraph 1(d)).  The Employee is entitled to contest any
termination as a result of a disability as set forth in paragraph 9 and no
termination will occur until the arbitrator has rendered his or her ruling.  If
the Employer terminates the Employee because he is disabled, the restrictive
covenant contained in paragraph 7 will not apply.
 
 
10

--------------------------------------------------------------------------------

 
 
(e)           Voluntary Termination by Employee.  Employee may terminate
Employee’s employment voluntarily upon sixty (60) days prior written notice to
the Employer.  In the event of a voluntary termination by Employee, Employee
shall be entitled to receive his Base Salary payable to the date of termination
of employment.  Employee shall not be entitled to receive any additional
compensation or benefits and will forfeit all unvested Restricted Stock
previously granted to Employee.
 
(f)           Termination by Employee For Good Reason.  Employee may terminate
Employee’s employment for Good Reason upon thirty (30) days prior written notice
to the Employer.  Such a termination shall be treated as a termination by the
Employer without cause, and Employee shall be entitled to be paid the amounts
provided in paragraph 4(a), subject to the same terms and conditions as set
forth in paragraph 4(a).  To the extent Employee receives a payment that is
deemed an “excess parachute payment” within the meaning of Internal Revenue Code
Section 280G triggered by termination pursuant specifically to Section 4(f)(i)
below, Employer will reimburse Employee to the extent Employee is required to
pay excise tax (including taxes owed on the reimbursement itself) specifically
attributable to the payment.  This remittance shall be made by the end of
Employee’s taxable year in which Employee remits the excise taxes.
 
For purposes of this paragraph, Employee shall be deemed to have “Good Reason”
if:  (i) the Employer or Anaren commits a breach of a material term of this
Agreement, unless such breach was isolated, inadvertent, not committed in bad
faith and was cured within fifteen (15) days of receipt of written notice from
Employee to the Secretary of Anaren; (ii) the Employee’s duties change
materially, or (iii) Employer relocates its current Camarillo facility beyond a
thirty-five (35) mile radius of its current location.  Notwithstanding anything
to the contrary, loss of duties as a result of Employer’s previous “public
company” status will not constitute a “material change in duties” for purpose of
this paragraph.  If the Employee terminates this Agreement pursuant to (i) of
this paragraph, the provisions of paragraph 7 will not apply
 
 
11

--------------------------------------------------------------------------------

 
 
5.           Withholding.  Employer shall deduct and withhold from compensation
and benefits provided under this Agreement all legally required taxes and any
benefit contributions required by law.
 
6.           Proprietary Information.  Employee acknowledges that the Employer
and Anaren possesses and will continue to possess information that has
commercial value and is treated by the Employer as confidential.  Such
information may include information created, discovered or developed by Employee
and Anaren during the period of or arising out of his employment by the
Employer, whether before or after the date of this Agreement.  Such information
may also include information belonging to Anaren, any of Anaren’s wholly owned
subsidiaries, and/or Anaren’s clients, customers or suppliers.  All such
information is hereinafter called “Proprietary Information,” which term
includes, without limitation, discoveries, developments, designs, improvements,
inventions, blueprints, processes, computer programs, know how, data, marketing
and business plans and outlines, budgets, projections, financial statements,
costs, fee schedules, client and supplier lists, client and prospective client
databases, and access codes and similar security information and procedures;
provided, however, that the term “Proprietary Information” shall not include any
of the foregoing which is in the public domain other than as the result of a
breach of Employee’s obligations under this Agreement or Employee’s negligence
or willful misconduct.  Employee covenants and agrees that he will not, either
during the term of his employment by the Employer or any time thereafter,
directly or indirectly, use or disclose to any person, business, firm, or
corporation any Proprietary Information of the Employer or of Anaren, other than
in connection with the proper performance of his duties on behalf of the
Employer, regardless of whether such use or disclosure is for his own benefit or
to the detriment or probable detriment of the Employer or Anaren.
 
 
12

--------------------------------------------------------------------------------

 
 
7.           Competition.  In consideration of the continued employment of
Employee by the Employer, and the other terms and conditions of this Agreement,
Employee agrees not to compete with the business of Employer, as provided
below.  The parties agree and acknowledge that Employee, as a key member of the
Employer’s senior management team and as Employer’s former President and Chief
Executive Officer, has had access to certain Proprietary Information relating to
the business of the Employer and has a special intimate knowledge of the affairs
of customers of the Employer, including, without limitation, customer lists and
other information relating to the identity of customers of the Employer, persons
employed by such customers, and the future needs of such customers.  Employee
acknowledges that such Proprietary Information and such knowledge comprise an
important and valuable asset of the Employer and that any removal, disclosure or
unauthorized use of such Proprietary Information or knowledge by Employee would
do material irreparable damage to the Employer.  Employee agrees and
acknowledges that it would be difficult to determine if Employee was utilizing
such Proprietary Information and knowledge in a manner contrary to the
provisions of this Agreement.  As a result of the foregoing, Employee agrees as
follows:
 
(a)           Employee will not, during the term of his employment and for two
(2) years after the termination of such employment (such period being
hereinafter referred to as the “Period of the Covenant”),  regardless of the
reason(s) for termination except as otherwise provided in this Agreement,
directly or indirectly, (i) engage in any Competitive Business, as defined
herein, or (ii) perform any service on behalf of a Competitive Business, or
(iii) have any material interest, whether as proprietor, partner, joint
venturer, member of a limited liability company, employee, stockholder,
principal, agent, consultant, contractor, director, officer, or in any other
capacity or manner whatsoever, in any enterprise that engages in a Competitive
Business, anywhere throughout the world; provided, however, that Employee may
have a passive ownership interest of not more than five percent of the
outstanding capital stock of any publicly held corporation engaged in a
Competitive Business so long as he is not otherwise engaged or interested in the
corporation.
 
 
13

--------------------------------------------------------------------------------

 
 
(b)           In furtherance of the foregoing and not in limitation thereof,
during the Period of the Covenant, Employee shall not, directly or indirectly,
(i) solicit or service or attempt to solicit or service in any way on behalf of
any Competitive Business, any customer or prospective customer of the Employer,
who was a customer at the date of termination of employment or who was a
customer of or was provided a written quotation by the Employer within three (3)
years prior thereto (which three (3) year period shall run from the last date an
invoice for services rendered by the Employer was forwarded to any such
customer, whether or not the Employer is performing services for such customer
at the date of termination of employment), or (ii) employ or otherwise engage,
or attempt to employ or otherwise engage, in or on behalf of any Competitive
Business, any person who is employed or engaged as an employee, consultant or
contractor of the Employer or who has been employed or engaged as an employee,
consultant or contractor of the Employer within one year prior to such
employment or engagement, or (iii) induce or attempt to induce, whether or not
on behalf of a Competitive Business, any person who is employed or engaged as an
employee, consultant or contractor of the Employer to leave such employment or
engagement.
 
(c)           For purposes of this paragraph 7, “Competitive Business” means (i)
any business which manufactures low noise amplifiers, small signal amplifiers;
integrated microwave assemblies, or power amplifiers, for military end uses
and/or the commercial aviation market, (ii) any business which designs, develops
or manufacturers control and data acquisition equipment for electric power grid
applications and (iii) any business which otherwise competes with the business
which Employer knew was conducted or proposed to be conducted by the Employer at
the date of termination of employment or at any time within one year prior to
such date.
 
 
14

--------------------------------------------------------------------------------

 
 
(d)           The parties agree that any failure on the part of Employee to
comply with the provisions of paragraph 6 or this paragraph 7 shall be deemed
willful and may give rise to an action for damages, including, without
limitation, punitive or otherwise, the cost of bringing such action, whether or
not a court proceeding is instituted, and reasonable attorneys’ fees.  Due to
the severe detriment that could be suffered by the Employer should Employee be
in breach under any of the provisions of paragraph 6 or this paragraph 7, and
due to the difficulty of measuring the damages, the parties also agree that the
Employer shall be entitled to injunctive relief in the event of any such breach
or threatened breach.
 
(e)           The covenants contained in paragraph 6 and this paragraph 7 shall
be construed as independent of each other and shall survive the termination of
employment of Employee in accordance with the terms of this Agreement and in the
event any such provision shall be deemed invalid or unenforceable, such
provision shall not invalidate or have any effect on any other provision of this
paragraph.  If any court shall determine that the duration, geographic
limitations, subject or scope of any restriction contained in this paragraph 7
is unenforceable, it is the intention of the parties that this paragraph 7 shall
not thereby be terminated but shall be deemed amended to the extent required to
make it valid and enforceable, such amendment to apply only with respect to the
operation of this paragraph 7 in the jurisdiction of the court that has made the
adjudication.
 
(f)           If there is a violation of this paragraph 7 and the Employer
brings legal action for injunctive or other relief, the Employer shall not, as a
result of the time involved in obtaining the relief, be deprived of the benefit
of the full period of the covenant set forth herein.  Accordingly, the covenant
set forth in this paragraph 7 shall be deemed to have the duration specified in
paragraph 7(a), computed from the date the relief is granted but reduced by the
time between the period when the covenant began to run and the date of the first
violation of such covenant by Employee.  In the event of any proceeding
resulting from the alleged breach by Employee of any provision of paragraph 6 or
this paragraph 7, the prevailing party shall be entitled to reimbursement of its
costs of litigation, including reasonable attorneys’ fees.
 
(g)           Notwithstanding the forgoing or anything in this Agreement to the
contrary, if Employee has continued to be employed by Employer through March 31,
2016 and Employee’s employment is thereafter terminated by Employer pursuant to
its at- will employment policy, the restrictions set forth in paragraphs 7(a)
and 7(b) shall not apply.
 
 
15

--------------------------------------------------------------------------------

 
 
8.           Change of Control.  Subject to the terms, conditions and
limitations of this Agreement, if Employee’s employment by Employer terminates
within one year following a “Change of Control” of Anaren which occurs during
the Period of Employment, and if such termination is due to Employee’s
involuntary termination of employment for reasons other than “Cause,” then, in
lieu of all other severance or severance-type payments or benefits described in
this Agreement, Employer shall:
 
(a)           Pay to Employee an aggregate severance benefit equal to Employee’s
Base Salary for the remaining Period of Employment, plus an amount equal to the
incentive bonus earned by Employee for the year prior to the year during which
the “Change of Control” occurs.
 
(i)           Treat as immediately vested all restricted Anaren stock issued to
Employee.
 
(ii)           Provide Employee with continuation of life, disability and health
insurance benefits, under the same terms and conditions that Employer provides
such insurance to its active employees for the remaining Period of Employment.
 
(b)           The severance benefit described in paragraph 8(a) shall be paid in
substantially equal monthly installments during the unexpired portion of the
Period of Employment commencing within 30 days following Employee’s termination
of employment.  If Employee dies prior to receiving all of the payments due
pursuant to this paragraph then any unpaid amounts shall be paid to the
beneficiary designated by Employee on the “Beneficiary Designation Form”
attached to this Agreement as Appendix B.
 
(c)           Upon expiration of the period described in paragraph 8(a)(ii),
Employee (and Employee’s qualified beneficiaries) shall be eligible to commence
COBRA continuation benefits, in accordance with the COBRA provisions of
Employer’s group health plan.
 
 
16

--------------------------------------------------------------------------------

 
 
(d)           If any portion of the amounts paid to, or value received by
Employee following a “change of control” (whether paid or received pursuant to
this paragraph 8 or otherwise) constitutes an “excess parachute payment” within
the meaning of Internal Revenue Code Section 280G, then the parties shall
negotiate a restructuring of payment dates and/or methods to minimize or
eliminate the application of Section 280G, but only if and to the extent such
restructuring will not result in the premature recognition of income or the
imposition of excise taxes or other penalties under Internal Revenue Code
Section 409A.  If an agreement to restructure payments cannot be reached within
sixty days of the date the first payment is due under this paragraph, then
payment shall be made without restructuring.  In that case, Employee shall be
responsible for all taxes and penalties payable by Employee as a result of
Employee’s receipt of an “excess parachute payment.”  This subparagraph (d), if
applicable, shall provide the basis for addressing any other post-termination
payment provided for in this Agreement.
 
(e)          Payments made and benefits provided pursuant to this paragraph 8
shall be subject to withholding for income, employment and other similar taxes
Employer may be required to withhold.
 
(f)           As a condition to Employer’s obligation to provide or continue the
payments and benefits pursuant to this paragraph 8, Employee must first execute
a General Releases that release and discharges Employer and Anaren from all
claims of any type arising out of Employee’s employment or the termination of
employment; provided that Employee shall only be obligated to execute such
General Release if Employer and Anaren also execute a General Release releasing
and discharging Employer from all claims of any type arising out of Employee’s
employment or the termination of employment.
 
 
17

--------------------------------------------------------------------------------

 
 
(g)           For purposes of this Agreement, a “Change of Control,” of Anaren
shall be deemed to have occurred if:
 
(i)           any “person,” including a “group” as determined in accordance with
the Section 13(d)(3) of the Securities Exchange Act of 1934 (“Exchange Act”), is
or becomes the beneficial owner, directly or indirectly, of securities of Anaren
representing 30% or more of the combined voting power of Anaren’s then
outstanding securities;
 
(ii)           as a result of, or in connection with, any tender offer or
exchange offer, merger or other business combination (a “Transaction”), the
persons who were directors of Anaren before the Transaction shall cease to
constitute a majority of the Board of Directors of Anaren or any successor;
 
(iii)           Anaren is merged or consolidated with another corporation and as
a result of the merger or consolidation less than 70% of the outstanding voting
securities of the surviving or resulting corporation shall then be owned in the
aggregate by the former stockholders of Anaren;
 
(iv)           a tender offer or exchange offer is made and consummated for the
ownership of securities of Anaren representing 30% or more of the combined
voting power of Anaren’s then outstanding voting securities; or
(v)           Anaren transfers substantially all of its assets to another
corporation which is not controlled by Anaren.
 
9.           Arbitration.  Any dispute, claim or controversy between the parties
relating to or arising out of the interpretation or performance of this
Agreement (other than claims arising under paragraphs 6 or 7) shall be settled
by arbitration conducted by a single arbitrator appointed by the American
Arbitration Association in accordance with AAA’s Employment Arbitration Rules
and Procedures.  The arbitration shall take place in the County of Los Angeles
in the State of California.  The arbitrator shall decide the issues presented
applying this Agreement and the laws of California, other than such laws, rules,
regulations and case law that would result in the application of the laws of a
jurisdiction other than California.  The award of the arbitrator shall be in
writing, shall be final and binding upon the parties and shall not be appealed
from or contested in any court.  The arbitrator shall have the authority to
award any remedy or relief that a court of the State of California could order
or grant, including, without limitation, specific performance of any obligation
created under this Agreement, the issuance of an injunction, or the imposition
of sanctions for abuse or frustration of the arbitration process.  Employer
shall bear any and all costs that are unique to the arbitral forum.  No party
shall, in connection with any proceedings held pursuant to this paragraph, be
required to furnish any bond, unless required by law.  Should either party fail
to appear or be represented at the arbitration proceedings after due notice in
accordance with the rules, then the arbitrator may nevertheless render a
decision in the absence of said party and such decision shall have the same
force and effect as if the absent party had been present, whether or not it
shall be adverse to the interests of said party.  Any award rendered hereunder
may be entered for enforcement, if necessary, in any court of competent
jurisdiction.
 
 
18

--------------------------------------------------------------------------------

 
 
10.           Notice.  All notices or other communications which are required to
be given or may be given to the parties pursuant to the terms of this Agreement
shall be sufficient in all respects if given in writing and delivered personally
or by registered or certified mail, postage prepaid, addressed to the address of
the party set forth on the signature page to this Agreement.  Notice shall be
deemed given on the date of delivery in the case of personal delivery or on the
date of delivery to or refusal by such party as specified on the return receipt
in the case of registered or certified mail.  Either party may change its
address for such communications by giving notice thereof to the other party in
conformity with this paragraph.
 
11.           Benefits.  The rights and obligations hereunder shall not be
transferable, except that the Employer will assign its rights and obligations
under this Agreement to a successor to all or substantially all of the
Employer’s business.  Subject to the preceding limitation, all rights and
obligations hereunder shall inure to the benefit of, and be enforceable by or
against the parties hereto, their successors and assigns.
 
12.           Applicable Law and Construction.  This Agreement shall be
interpreted and construed according to the laws of the State of California,
other than such laws, rules, regulations and case law that would result in the
application of the laws of a jurisdiction other than the State of
California.  The exclusive venue for any judicial or quasi-judicial action
arising out of or related to this Agreement shall be brought in the County of
Los Angeles in the State of California.  This Agreement shall be interpreted and
applied in all circumstances in a manner that is consistent with the intent of
the parties that amounts earned and payable pursuant to this Agreement shall not
be subject to the premature income recognition or adverse tax provisions of
Internal Revenue Code Section 409A.  Accordingly, by way of example and not
limitation, (a) distributions of benefits payable following Employee’s
termination of employment shall commence as of the date required by this
Agreement or, if later, the earliest date permitted by Internal Revenue Code
Section 409A, (generally six months after termination, if Employee is a
“specified employee” within the meaning of Internal Revenue Code Section 409A),
and (b) the phrase “termination of employment” (and similar terms and phrases)
shall be construed to mean “separation from service” within the meaning of
Internal Revenue Code Section 409A.  However, Anaren and Employer make no
representation that the terms of this Agreement or benefits provided pursuant to
this Agreement will comply with Internal Revenue Code Section 409A and make no
undertaking to prevent Internal Revenue Code Section 409A from applying to the
benefits provided pursuant to this Agreement or to mitigate the effects of
Internal Revenue Code Section 409A on any benefits provided pursuant to this
Agreement.
 
 
19

--------------------------------------------------------------------------------

 
 
13.           Rules, Regulations and Policies.  Employee shall abide by and
comply with all of the material rules, regulations, and policies of Employer,
which are not inconsistent with this Agreement, in addition to Anaren’s Code
Ethics and Business Conduct policy.
 
14.           No Prior Restrictions.  Employee affirms and represents that
Employee is under no obligation to any former employer or other third party
which is in any way inconsistent with, or which imposes any restriction upon,
the employment of Employee by Employer, or Employee’s undertakings under this
Agreement.
 
15.           Return of Employer’s Property.  After Employee has received notice
of termination or at the end of the term of this Agreement whichever first
occurs, Employee shall immediately return to Employer all documents and other
property in his possession belonging to Employer.
 
16.           Miscellaneous.
 
(a)           This Agreement constitutes the entire understanding and agreement
between the parties with respect to Employee’s employment with Employer and
shall supersede all prior understandings and agreements.
 
(b)           This Agreement cannot be amended, modified or supplemented in any
respect, except by a subsequent written agreement entered into by the parties.
 
(c)           The services to be performed by Employee are special and unique;
it is agreed that any breach of this Agreement by Employee shall entitle
Employer (or any successor or permitted assigns of Employer), in addition to any
other legal remedies available to it, to apply to any court of competent
jurisdiction to enjoin such breach.
 
(d)           The provisions of paragraphs 6 and 7, and any other provisions of
this Agreement that by their terms survive the termination of this Agreement or
Period of Employment, shall survive the termination of this Agreement.
 
17.           Counterparts. This Agreement may be executed in counterparts,
which together shall constitute one in the same instrument.
 
 
20

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
day and year first above written.

 

  AML COMMUNICATIONS, INC.          
 
By:
/s/ Edwin McAvoy          Edwin McAvoy       Secretary  


  ANAREN, INC.          
 
By:
/s/ Lawrence A. Sala       Lawrence A. Sala       President and CEO  

 

  EMPLOYEE:          
 
By:
/s/ Jacob Inbar        Jacob Inbar  


 
21

--------------------------------------------------------------------------------

 
 
Attachment A



 
Minimum
Target
% of Opportunity
Revenue
$16.2M
$18.9M
25%
Bookings
$16.5M
$19.2M
25%
Operating Income
12%
18%
25%
Operating Cash Flow
$2.5M
$3.4M
25%





·  
The above goals assume FY11 year sales of $15.75M



·  
The goals are for FY12 which is July 1, 2011 to June 30, 2012



·  
The revenue minimum is set by multiplying the prior year sales by 1.03. The
revenue target is set by multiplying the prior year sales by 1.20.



·  
The bookings minimum is set by multiplying the revenue minimum by 1.015. The
bookings target is set by multiplying the revenue target by 1.015.



·  
Cash flow is determined by the following:



Operating income + depreciation + intangible amortization + stock based
compensation + / - change in inventory + / - change in receivables.
Excluding any charges for non cash inventory step up.


Payouts for each measure will be based on where actual results fall relative to
the stated Minimum and Target values.  This is determined by a normalized linear
interpolation between the Minimum and Target values (a resulting value between 0
and 1), multiplied by the weight factor for that measure (in the above example
25%).  In the case where the actual achieved performance is greater than the
Target value and the group has achieved at least the Minimum value in all of the
other performance measures, then additional credit on that measure will be
awarded.  This is determined by a linear extrapolation above the Target value
(with the same slope as between the Min and Target) with a maximum normalized
value of 1.5.  Thus, if the group exceeded shipments to the full extent, then
the 1.5 would be multiplied by the weight factor to determine the payout for
shipments – for the example above it would be 1.5 x 25% or 37.5% would be the
payout or that measure (maximum payout).
 
Total Plan Payout percentage will be determined by adding the properly weighted
payouts from each measure.  The Total Plan Payout will be capped at 100%, even
if one or more of the individual goals are exceeded and produce a calculated
result greater than 100%.
 
 
22

--------------------------------------------------------------------------------

 

APPENDIX B


BENEFICIARY DESIGNATION FORM



Pursuant to the Employment Agreement among AML Communications, Inc., Anaren,
Inc. and Mr. Jacob Inbar dated as of ___________ (“Agreement”), I, Jacob Inbar,
hereby designate 100% to ___________, my spouse, as the beneficiary of amounts
payable upon my death in accordance with paragraphs 4(c) and 8(b) of the
Agreement.  My beneficiary’s current address is on file at the Employer’s
location.
 

Witness      

 

  AML Communications, Inc.          
Dated: February 14, 2011 
By:  
 /s/ Jacob Inbar      
Jacob Inbar 
     
President and CEO 
 

 
 
23 

--------------------------------------------------------------------------------

 